Title: To George Washington from Commodore John Hazelwood, 26 October 1777
From: Hazelwood, John
To: Washington, George



Sir
On board Chatham Galley Octr 26th 1777

By your Excellency’s pressing in your last letter, so much for me keeping up harmony with the Fleet & Army, I apprehended some letters ⟨ha⟩d been wrote as tho’ a difference subsisted here—As to my own part ⟨I c⟩an lay my hand on my heart & declare I have taken every step in my power ⟨to⟩ keep from the least shadow of a difference, & did not know that any one had the least complaint to make among the Continental Fleet or Army, as ⟨I⟩ had not ever heard the least mention of any such thing, & perfect harmony ⟨a⟩lways appearing—Calling on Capt. Robinson I found he had wrote a Letter ⟨t⟩o your Excellency concerning a Council of War that was held, & am sorry to find he had given such a representation of it, & beg leave to relate matters as it was—The 19th day of Octr I hoisted a Signal for all Captains to come on board the Galley in which the Flag was hoisted. They came, among which was Capt. Robinson & some other Officers of the Continental Fleet. Finding the Galley too small, I desired the Captains to remove on board the floating Battery where we should have more room, & acquainted Capt. Robinson my design was to hold a Council, he then

reply’d he supposed there was no occasion for him or his Officers, I told him there was, & I expected him to attend, but he left the Galley & did not ⟨c⟩ome to the Council—This is the state of facts which he represents as a partial ⟨o⟩r absurd Council, & says, I knew he would not give his consent; When he nor myself could not possibly tell what the determination of the Council would be.
Capt. Robinson & myself have always had an exceeding good understanding, but am astonish’d at his unkind treatment in his Letter to your Excellency, But as I look on him as a good Officer, this shall not in the least interrupt that harmony I have hitherto kept with him.
Your Excellency may be assured that every thing that tends to promote peace, good order & friendship between me & the Officers of the Fleet & Army shall be done to the utmost of my power.
I wrote to Your Excellency in my last, of the destruction of two of the enemys Ships, I shall now be more particular—The 22d, While the Fort at Red Bank was attacked; the Augusta of 64 Guns, The Roebuck of 44, Two Frigates, The Merlin of 18 & a Galley came up through the lower Chevaux de Frieze, which ⟨w⟩ere attack’d by the floating Batterys & some of the Galleys, while the rest of the Galleys was flanking the enemy that were attacking the Fort, where the Galley⟨s⟩ did much execution—As soon as the enemy was repuls’d at the Fort, the Ships finding so hot a fire, endeavour’d to fall down, but the Augusta & Merlin ran aground—Early next morning the Galleys & floating Batterys attacked them when an incessant fire was kept up—About 11 OClock I beleive one of our Ship⟨s⟩ set the Augusta on fire, & at 12 she blew up, being aground—The engagement continued with the other Ships, & at 3 in the afternoon, the Merlin we think took fire & blew up, then the fire ceased on both sides—The Roebuck dropped to the lower Chevaux de Frieze & went thro’—Yesterday I went down to the Wrecks, & find the Guns of both Ships may be got out if the enemy’s Ships can b⟨e⟩ kept at a proper distance—We brought off two 24 Pounders, & as soon as poss⟨ible⟩ shall endeavour for the rest.
This day we can see great numbers of the enemy crossing Webb’s Fer⟨ry⟩ & we are told have large numbers of Fascines with them, by which I suppose they intend a grand attack on Fort Mifflin—We are also assured this day they landed a number of Troops at Billinsport, so that we are apprehensive they intend to attack both Forts at one time.
The Fleet is now so poorly Mann’d, & the constant cry from Fort Mifflin is to guard that Post, that I know not how to act without more assistance.
Coll Green & Angel can spare no men as they are afraid of being attac⟨ked⟩ And as to the Vessels at Borden-town I am informed they

have not Twenty private Men on board, so that I expect no assistance from there.
This night it blows hard, & I fear the Galleys will not be able to lay near Fort Mifflin, as when the swell is great, they must get under a safe place. Having not to add, Am Your Excellency’s most Obedient & most Hble Servt

John Hazelwood

